Name: COMMISSION REGULATION (EC) No 155/95 of 30 January 1995 amending Regulation (EC) No 2561/94 adopting exceptional support measures for the market in pigmeat in Spain
 Type: Regulation
 Subject Matter: agricultural activity;  trade policy;  agricultural policy;  Europe;  animal product;  means of agricultural production
 Date Published: nan

 No L 22/10 Official Journal of the European Communities 31 . 1 . 95 COMMISSION REGULATION (EC) No 155/95 of 30 January 1995 amending Regulation (EC) No 2561/94 adopting exceptional support measures for the market in pigmeat in Spain Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Pigmeat, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 2759/75 of 29 October 1975 on the common organization of the market in pigmeat ('), as last amended by Regulation (EEC) No 1249/89 (2), and in particular Article 20 thereof, Whereas, because of the outbreak and the persistence of African swine fever in certain production regions in Spain, which are characterized by the production of Iberian pigs, exceptional support measures for the market in pigmeat were adopted for that Member State in Commission Regulation (EC) No 2561 /94 (3) ; Whereas Council Decision 89/21 /EEC (4) laying down veterinary and commercial restrictions is replaced from 28 December 1994 by Commission Decision 94/887/EC (5) ; whereas it is appropriate to provide this modification in Regulation (EC) No 2561 /94 ; HAS ADOPTED THIS REGULATION : Article 1 In Article 2 of Regulation (EC) No 2561 /94, the reference to Decision 89/21 /EEC is replaced by the reference to Decision 94/887/EC. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply from 28 December 1994. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 30 January 1995. For the Commission Franz FISCHLER Member of the Commission (  ) OJ No L 282, 1 . 11 . 1975, p. 1 . (2) OJ No L 129 , 11 . 5 . 1989, p. 12. (3) OJ No L 272, 22. 10 . 1994, p. 10 . (4) OJ No L 9, 12. 1 . 1989, p. 24. 4 OJ No L 352, 31 . 12. 1994, p. 112.